Citation Nr: 0728333	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD). 
 
2.  Entitlement to an initial compensable evaluation for the 
postoperative residuals of left knee anterior cruciate 
ligament (ACL) repair.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran retired from service after more than twenty years 
on active duty dating from December 1984 to June 2005. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran currently resides within the 
jurisdiction of the Wilmington, Delaware RO.

The Board notes that this case was remanded in May 2006 to 
allow for a video-conference hearing requested in the 
veteran's substantive appeal.  However, in August 2006 the 
veteran, through his representative, withdrew his request for 
a hearing and requested his case be decided on the evidence 
currently of record. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeals have been 
obtained by the RO and the duty to notify has been satisfied.

2.  The evidence does not show a current finding of hiatal 
hernia or GERD.

3.  The veteran's left knee disability is not shown to result 
in recurrent subluxation or lateral instability; there is no 
limitation of flexion or extension; there is no objective 
evidence of pain; and no evidence of pain, fatigue, or 
weakness following repetitive motion.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  The criteria for an initial compensable disability rating 
for the postoperative residuals of left knee anterior 
cruciate ligament repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in 
his possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a May 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, to include the need to submit 
evidence of a current disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA examination reports.  
Moreover, in an August 2006 correspondence, the veteran, 
through his representative, requested that the appeal be 
decided based on the evidence of record. 

As discussed above, the VCAA provisions have been considered 
and complied with concerning the claim for an initial 
compensable rating for his left knee disorder.  The veteran 
was notified and aware of the evidence needed to substantiate 
his claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, 18 Vet. App. 112; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hiatal Hernia

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After review, the Board finds that service connection is not 
warranted for hiatal hernia with gastroesophageal reflux 
disease.  

Service medical records show that in June 1991 the veteran 
was seen for complaints of chest pain for 3-4 months prior to 
that date.  The veteran was referred to radiology for an 
upper gastrointestinal (UGI) series.  The radiologist report 
from June 1991 indicates that the veteran had a small, 
sliding type hiatal hernia with minimal-to-moderate GERD.  No 
further complaints or treatment was noted during the 
remainder of service for hiatal hernia, GERD, or indigestion.  
In this regard, the veteran denied having recurrent 
indigestion on a 1994 periodic examination.  

In a May 2005 VA examination report, the examiner noted the 
veteran's history of heartburn diagnosed in 1989 or 1990, and 
duodenitis reported on a 1991 UGI.  The examiner noted the 
veteran reported having heartburn on a minimal basis.  
Physical examination revealed no pertinent abnormality.  No 
gastrointestinal disability was diagnosed. 

While the evidence does show that the veteran was diagnosed 
with hiatal hernia and GERD in 1991, no further treatment or 
complaints were noted during the remainder of service.  
Presently, the veteran reported only minimal heartburn, and 
no disability was diagnosed on VA examination.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  As the preponderance of 
the evidence fails to show that the veteran currently suffers 
from hiatal hernia and/or GERD, service connection for those 
conditions cannot be established.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Left Knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2006); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2006); where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7 
(2006); and, evaluating functional impairment on the basis 
of lack of usefulness, and the effects of the disabilities 
upon the person's ordinary activity, 38 C.F.R. § 4.10 
(2006).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2006); see also 38 
C.F.R. § 4.45 (2006).

The veteran's residuals of a left knee injury have been rated 
as 0 percent under Diagnostic Code 5257, 38 C.F.R. § 4.71a 
(2006).  Under Diagnostic Code 5257, the following 
evaluations are assignable for recurrent subluxation or 
lateral instability of the knee: 30 percent for severe, 20 
percent for moderate and 10 percent for slight.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees. Flexion limited to 60 degrees warrants a 0 percent 
evaluation.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.  Extension 
limited to 5 degrees warrants a 0 percent evaluation.

The veteran had no complaints referable to his left knee on 
his service separation examination in April 2005.  

In a VA examination report dated in May 2005, the veteran 
complains of pain generally with the pain being aggravated to 
a level of 4/10 in his left knee when going up stairs.  The 
veteran indicated, and in-service medical records show, that 
the veteran sustained a basketball-related injury which 
resulted in an ACL tear of the left knee with subsequent 
surgical repair.  The VA examiner notes that there was full 
range of motion without restriction in the left knee; there 
was a well healed three-inch long scar on the left knee with 
no evidence of keloid formation and no tenderness was noted 
on palpitation; flexion of the left knee was painless from 0 
to 150 degrees with full extension to 0 degrees; there was no 
laxity of the joint with Lachman and McMurray testing; no 
instability of the knee; the veteran was not using ambulation 
aids; and following repetitive use there was no loss in range 
of motion, no pain, no fatigue, no weakness or other lack of 
endurance.   

VA x-ray findings dated in May 2005 indicate that there were 
postsurgical changes in the veteran's distal femur and 
proximal tibia.  There was no fracture, arthritis, or 
dislocation of the left knee indicated.  

Given this evidence, the Board finds that an initial 
compensable rating is not warranted for the veteran's 
postoperative residuals of left knee anterior cruciate 
ligament repair.  There is no limitation of motion in the 
left knee and no recurrent subluxation or instability 
indicated in the VA examination.  Although the veteran does 
complain of some generalized pain particularly while going up 
stairs, there is no objective evidence of pain on motion 
noted in the VA examination report even following repetitive 
use, nor any evidence of functional impairment.  See DeLuca, 
supra.  Thus, an increased rating is not warranted for any 
period of time during the course of the claim.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
In this regard, there is no evidence of dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, 
impairment of the tibia or fibula, or genu recurvatum.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for a hiatal hernia with 
GERD is denied. 

Entitlement to an initial compensable evaluation for the 
postoperative residuals of left knee anterior cruciate 
ligament repair is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


